Citation Nr: 1528416	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a subarachnoid cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.W.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.  He then had additional service, including unspecified service from May 1958 to May 1962 and service in the National Guard from March 1974 to March 1992.

The current matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio.  The determination made therein to deny service connection for a mass of the left brain region was continued but recharacterized as an arachnoid cyst in a December 2008 rating decision once again by the Tiger Team at the RO in Cleveland, Ohio.  The RO in Nashville, Tennessee then continued the determination to deny.  See September 2009 and June 2010 rating decisions.  The Veteran has appealed those denials.  

During the current appeal, and specifically in May 2013, the Veteran and his daughter A.W. testified regarding this matter at a hearing conducted before the undersigned Veterans Law Judge at the Nashville RO.  In August 2013 and January 2014, the Board remanded this matter for additional development.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  In addition, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board acknowledges that, in a January 2012 rating decision, the Nashville RO denied the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) as well as the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for headaches.  

Subsequently, however, at the September 2014 VA neurological examination, the examiner opined that the Veteran has headaches that "are definitely and more than 50% likely to have been related to the concussive injury or aggravated by that over the years."  In addition, this examiner opined at that same examination that the Veteran "also had symptoms of PTSD that certainly would have been related to this type of injury as well."  [In this regard, the Board notes that, by an August 2006 rating decision, the VA Tiger Team at the Cleveland RO granted service connection for a pilonidal cyst (claimed as cysts, trauma from aircraft explosion on the flight line) and, in so doing, essentially conceded this in-service trauma.]  

Accordingly, the issues of whether new and material evidence has been received sufficient to reopen previously denied claims for service connection for a chronic headache disability and for PTSD have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's subarachnoid cyst is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a subarachnoid cyst have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, given the favorable decision below, there is no need to discuss whether VA has complied with its duties to notify and assist the Veteran in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

In the current appeal, the Veteran contends that his arachnoid cysts was caused, or aggravated, by his active service, to include his being in close proximity to a jet engine explosion and to various weapons fired.  In this regard, the Board acknowledges that service treatment records are negative for complaints, findings or diagnosis of an arachnoid cyst.  

A December 2005 CT scan reflects an impression of large arachnoid cyst left cerebral hemisphere.  It was noted that the Veteran was asymptomatic other than some short term memory problems which could be age-related.  

In an April 2008 letter, the Veteran asserted that the large arachnoid cyst on the left region of his brain may have been caused by his close proximity to a jet aircraft explosion in service.  He stated that until recently he did not know that he had a cyst on his brain.  

In an October 2008 letter, T.P. M.D., noted that the Veteran began having problems he had noted many years ago; that, while he was in the military, he was involved in an explosion of a jet engine; and that the percussion from the blast caused him to be dazed afterwards for almost 30 minutes.  At that time he did not suffer any trauma where he hit his head or lost consciousness.  He did not seek any medical attention afterwards but later began having more severe headaches especially in the last five to 10 years.  He chronically has problems with dizziness and vertigo.  The Veteran was primarily concerned at the time of the October 2008 evaluation about his arachnoid cyst and whether or not that condition had any relation to the in-service accident.  The doctor's assessment regarding the Veteran's arachnoid cyst was that this is most likely congenital in nature but that he (the physician) could not be totally certain that the trauma did not cause this to develop.  The doctor did note that the cyst was present for many years.

In an August 2009 private medical record, K. S., M.D., notes that the Veteran's main question is "could the arachnoid cyst be caused by an explosion that occurred while in the Marines."  The diagnosis was cerebral cysts, arachnoid cyst, left middle cranial fossa.  The doctor noted that they discussed that there is a possibility of an arachnoid cyst developing as a result of a concussive blast near the head.  Also, a concussive blast can exacerbate pre-existing cystic formation.  However, Dr. K.S., stated that he could not say that the current arachnoid cyst was the direct result of the concussive blast that occurred in the 1950s while serving in the Marines. 

In a May 2010 letter, the Veteran's VA physician, N.W., D.O., noted that she is the Veteran's primary care physician.  She also explained that, after reviewing neurological progress notes, she felt that there is a possibility that the Veteran's arachnoid cyst could have developed as a result of a concussive blast near his head. 

In an October 2013 VA examination report, T.P, M.D, noted that he was performing an examination to determine the etiology of an arachnoid cyst found on neuroimaging.  The Veteran was stationed in the military in 1956 and was subject to an airplane engine explosion.  Afterwards, he did not describe any definite head trauma; however, he felt dazed afterwards and this may have lasted several minutes prior to resolving.  At that time, he was not advised to go to the infirmary or sickbay and he did not have any evaluation.  He stated that, since that time, he has had trouble recalling names of people or places; he had some classes in the military and after he was discharged from the military he attended some classes and just did not feel he did as well as he would have done previously. Despite this, however, he did teach school for 30 years after his service and taught woodworking, math and drafting.  Over the last 10 years or so, he has noticed some gradual progression of cognitive issues, which he describes as trouble with memory, recalling conversations, recalling what people have said to him or misplacing things around the house.  The Veteran underwent MRI in 2008 and, more recently, in 2012 which showed an arachnoid cyst in the middle cranial fossa that was unchanged from the examinations four years apart.  

In the report of this examination as well as in a December 2013 addendum, the examiner explained that, with regard to the Veteran's arachnoid cyst, typically these are congenital in nature and, although they can have resulted in trauma, it is unclear in this particular case whether that was the inciting event due to no neuroimaging being performed during the blast.  The VA examiner opined that it is more likely to be congenital and less likely to be secondary to the blast but that he could not entirely rule out the blast as a cause of the arachnoid cyst.  

In a September 2014 VA neurology examination report, the VA physician acknowledged the Veteran's pertinent medical history, including the facts that he was diagnosed with an arachnoid cyst that was found in his left middle fossa region; that this cyst had been stable and had shown no increase in size over the years with repeated scans; and that, in 1956, he was in Japan where he sustained a percussion injury (causing him to be dazed for about 30 minutes) due to a jet engine explosion.  He did not suffer any direct trauma to the head or loss of consciousness and did not have any medical attention, but began to have more severe headaches over the years, particularly in the last 15 years or so.  His cyst was noted on a number of tests and was never felt to show any enlargement and was evaluated by neurosurgeons and by neurologists over the years.  The VA physician acknowledged that the Veteran has an arachnoid cyst.  By all radiologic appearance, he agreed with previous physicians that this is most likely congenital and has been present all of his life.  While acknowledging the concussive injury from the jet engine explosion with no direct injuries of any type, the doctor also noted that the Veteran had no loss of consciousness and no focal deficits at that time.  The doctor explained that it is impossible to state whether or not there was any enlargement of the cyst from the blast but that there is no evidence from further scans or from his history that would suggest any progression of this over time or any intracranial other injury because there were no focal symptoms or other abnormalities at that time.  The VA physician continued that the question continues to be asked of whether or not this could have been enlarged by that.  The doctor thought that he was being asked an impossible question.  He concluded that, as discussed above, that this is most likely not the case, but that there is no way of knowing this in any way possible and anything would be conjecture by any physician who stated otherwise.  

In a November 2014 addendum opinion, this VA physician noted that the records were reviewed in detail and the notes of Dr. Perry and other physicians commenting on this cyst were noted.  The doctor felt that the Veteran has a congenital arachnoid cyst that showed no progression MRI scans between 2011 and 2012.  Accordingly, this examiner concluded that the Veteran's cyst is not related to the traumatic concussive injury but is, rather, congenital in nature.  

In this case, the Board finds that the Veteran's account of being in close proximity to a jet explosion and weapons being fired during service is credible and consistent with the circumstances of his service.  Indeed, as discussed in the Introduction portion of this decision, the Cleveland RO's August 2006 grant of service connection for a pilonidal cyst (claimed as cysts, trauma from aircraft explosion on the flight line) was based on, in essence, a concession of this in-service trauma.  Accordingly, and as the Veteran has been diagnosed with a subarachnoid cyst, the question remaining before the Board is whether such disability is related to service.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) held that, in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection-nor is "definite etiology" or "obvious etiology."  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails. "  See also 38 C.F.R. § 3.102.

In light of the medical evidence discussed in detail above, the Board is satisfied that the Veteran's subarachnoid cyst diagnosed many years after service cannot be clearly disassociated from his close proximity to a jet engine explosion in-service.  In this regard, none of the medical evidence concludes that the Veteran's subarachnoid cyst is not related to service.  In fact, in the August 2009 private opinion, Dr. K.S. concluded that there was a possibility of an arachnoid cyst developing as a result of a concussive blast near the head or in the alternative, that a concussive blast can exacerbate pre-existing cystic formation.  Furthermore, in the May 2010 letter, the Veteran's primary care physician (N.W., D.O.) explained that, after reviewing neurological progress notes, she felt that there is a possibility that the Veteran's arachnoid cyst could have developed as a result of a concussive blast near his head.

The Board has also considered the October 2013 and September 2014 VA examiners' belief that the Veteran's subarachnoid cyst is more likely congenital.  These physicians, however, consistently found that there was no way of completely ruling out the possibility that the Veteran's subarachnoid cyst was related to a concussive injury in service.  

Thus, in the current appeal, while the supporting medical evidence is not unequivocal as to the etiology of the Veteran's subarachnoid cyst, such evidence has nevertheless placed the pertinent record in relative equipoise as to whether the Veteran's subarachnoid cyst is related to the trauma he sustained in-service as a result of the jet engine explosion on the flight line.  Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for a subarachnoid cyst is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a subarachnoid cyst is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


